TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00633-CV







In the Matter of J. A. F.







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. J-18,791, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING







J. A. F., a juvenile, pleaded true to the allegation that he engaged in delinquent
activity by driving while intoxicated.  See Tex. Penal Code Ann. § 49.04 (West Supp. 2001).  The
juvenile court adjudged him to have engaged in delinquent conduct and ordered him committed
to the Texas Youth Commission.  J. A. F. gave notice of appeal from the disposition order.  See
Tex. Fam. Code Ann. § 56.01(c)(1)(B) (West Supp. 2001).

J. A. F.'s appointed counsel on appeal filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements for such briefs discussed in In Re D.A.S.,
973 S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967). 
Counsel states that she has diligently examined the record and researched the law applicable to
the facts and issues in the case.  Counsel's brief contains a professional evaluation of the record
demonstrating why there are no meritorious errors to be advanced.  A copy of counsel's brief was
delivered to J. A. F. and to his parent, and they were advised of their right to examine the
appellate record and to file a pro se brief.  A pro se brief was not filed.

We have independently reviewed the record and agree with counsel that the appeal
is frivolous.  The order is affirmed.



				__________________________________________

				Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed:   March 29, 2001

Do Not Publish